DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-14, filed 2/22/21, have been fully considered but they are not persuasive. 

On page 6 of the applicant’s response, the applicant argues that Legg does not disclose repeating a single MAC-hs PDU to obtain the MAC-hx PDU and therefore does not teach the claim limitations.
Regarding the arguments above, the examiner respectfully disagrees with the applicant. Legg [0095] teaches that a single of multiple MAC-hs PDUs are selected to be sent (this is determining a first data packet). Second, [0095], teaches collecting and concatenating those MAC-hs PDUs (this is a repeat/reuse of the same first determined MAC-hs PDU). Concatenation is generating something new (second packet) by reusing (repeating) a first packet together with other packets. Therefore, as the claim language reads, Legg does disclose the argued limitations.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legg (Pub No: 2013/0294375).


As to claim 1, Legg teaches a data transmission method (Legg, Fig 6, a method of sending PDUs), comprising: 
determining, by a transmit end, a first data packet to be sent to a first receive end (Legg, Figure 6 [0095] a NodeB determines a MAC-hs PDU is selected to be sent to a UE); 
generating, by the transmit end, a second data packet based on the first data packet, wherein a length of the second data packet is greater than a length of the first data packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs based on the collected MAC-hs PDU and header with padding is added); and 
encoding, by the transmit end, the second data packet (Legg, Figure 6 [0095], and header with padding is added), and 
sending an encoded second data packet (Legg, Figure 6 [0095], transmitting to the single UE)
and wherein generating, by the transmit end, the second data packet based on the first data packet comprises: repeating the first data packet to generate the second data packet (Legg, [0095], collecting and concatenating those MAC-hs PDUs (this is a repeat/reuse of the same first determined MAC-hs PDU). Concatenation is generating something new (second packet) by reusing (repeating) a first packet together with other packets)

As to claim 2, Legg teaches wherein generating, by the transmit end, the second data packet based on the first data packet comprises: determining, by the transmit end, a third data packet to be sent to a second receive end packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs based on the collected (including 3) MAC-hs PDUs); and concatenating, by the transmit end, the first data packet with the third data packet to obtain the second data packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs).

As to claim 3, Legg teaches wherein generating, by the transmit end, the second data packet based on the first data packet comprises: performing, by the transmit end, data padding on the first data packet according to a first padding rule to obtain the second data packet (Legg, Figure 6 [0095], and header with padding is added).

As to claim 4, Legg teaches wherein after determining, by the transmit end, the third data packet to be sent to a second receive end, the method further comprises: separately performing, by the transmit end, data padding on the third data packet and the first data packet according to a second padding rule (Legg, [0013], the multiple PDUs are concatenated and based on padding “k” bits rule and optional pointer field); and the concatenating, by the transmit end, the first data packet with the third data packet to obtain the second data packet comprises: concatenating, by the transmit end, a padded third data packet with a padded first data packet to obtain the second data packet (Legg, Figure 6 [0095], concatenating and  header with padding is added).

As to claim 5, Legg teaches wherein concatenating, by the transmit end, the first data packet with the third data packet to obtain the second data packet comprises: concatenating, by the transmit end, the (Legg, Figure 6 [0095], concatenating and  header with padding is added), and performing data padding on a concatenated data packet according to a second padding rule to obtain the second data packet (Legg, [0013], the multiple PDUs are concatenated and based on padding “k” bits rule and optional pointer field).

As to claim 6, Legg teaches wherein after obtaining, by a transmit end, the first data packet of the first receive end, the method further comprises: determining, by the transmit end, the length of the first data packet, and when the length of the first data packet is less than a preset length threshold, executing the operation of generating the second data packet based on the first data packet (Legg, [0013], based on the concatenation meeting a threshold, padding bits are added).

As to claim 7, Legg teaches wherein the method further comprises: sending, by the transmit end, related information of the second data packet, wherein the related information indicates the first data packet of the first receive end (Legg, [0013], sending a pointer field for the first PDU).

As to claim 8, Legg teaches a transmit end (Legg, Figure 6 [0095] a Node B), comprising: a determining module (Legg, [0097], processor), configured to determine a first data packet to be sent to a first receive end (Legg, Figure 6 [0095] a NodeB determines a MAC-hs PDU is selected to be sent to a UE); 
 a generation module (Legg, [0097], processor), configured to generate a second data packet based on the first data packet, wherein a length of the second data packet is greater than a length of the first data packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs based on the collected MAC-hs PDU and header with padding is added);
 an encoding module (Legg, [0097], processors), configured to encode the second data packet (Legg, Figure 6 [0095], and header with padding is added); and 
(Legg, [0097], processors), configured to send an encoded second data packet (Legg, Figure 6 [0095], transmitting to the single UE).
and wherein generating, by the transmit end, the second data packet based on the first data packet comprises: repeating the first data packet to generate the second data packet (Legg, [0095], collecting and concatenating those MAC-hs PDUs (this is a repeat/reuse of the same first determined MAC-hs PDU). Concatenation is generating something new (second packet) by reusing (repeating) a first packet together with other packets)

As to claim 9, Legg teaches wherein generating the second data packet based on the first data packet by the generation module comprises: determining a third data packet to be sent to a second receive end (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs based on the collected (including 3) MAC-hs PDUs); and concatenating the first data packet with the third data packet to obtain the second data packet (Legg, Figure 6 [0095], a MAC-hx PDU is generated concatenating PDUs).

As to claim 10, Legg teaches wherein generating the second data packet based on the first data packet by the generation module comprises: performing data padding on the first data packet according to a first padding rule to obtain the second data packet (Legg, Figure 6 [0095], and header with padding is added).

As to claim 11, Legg teaches wherein the generation module is further configured to separately perform data padding on the third data packet and the first data packet according to a second padding rule (Legg, [0013], the multiple PDUs are concatenated and based on padding “k” bits rule and optional pointer field); and, wherein concatenating the first data packet with the third data packet to obtain the second data packet by the generation module comprises: concatenating a padded third data packet with a padded first data packet to obtain the second data packet (Legg, Figure 6 [0095], concatenating and  header with padding is added).

As to claim 12, Legg teaches wherein concatenating the first data packet with the third data packet to obtain the second data packet by the generation module comprises: concatenating the first data packet (Legg, Figure 6 [0095], concatenating and  header with padding is added). and performing data padding on a concatenated data packet according to a second padding rule to obtain the second data packet (Legg, [0013], the multiple PDUs are concatenated and based on padding “k” bits rule and optional pointer field).

As to claim 13, Legg teaches wherein the determining module is further configured to determine the length of the first data packet, and when the length of the first data packet is less than a preset length threshold, trigger the generation module to execute the operation of generating the second data packet based on the first data packet (Legg, [0013], based on the concatenation meeting a threshold, padding bits are added)..

As to claim 14, Legg teaches wherein the sending module is further configured to send related information of the second data packet, wherein the related information is used to indicate the first data packet of the first receive end (Legg, [0013], sending a pointer field for the first PDU)..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469